       Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 1 of 22




                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNS8Jl~Al          p 5: 3a

CASSIDY PYSER
3228 Ellington Court                   CIVIL ACTION
Bensalem, PA 19020
            Plaintiff,                 NO. 19-5581

KUTZ;OWN UNIVERSITY OF /              JURY TRIAL DEMANDED
PENNSYLVANIA
15200 Kutztown Road
Kutztown, PA 19530

ARAM~~~ FOOD AND SUPP0°/
SERVICE GROUP, INC. :/°J.
2400 Market Street
Philadelphia, PA 1910~3
       and
MELISSA VANDERPOOL
DESIREE ~E~ONER,
JESUS PENA, and
UNIDENTIFIED JOHN DOE
CAMPUS SECURITY              . /
POLICE OFFICERS, all act~n
their individual capacities,
c/o Kutztown University of
Pennsylvania
15200 Kutztown Road
Kutztown, PA 19530
       and
PAUL MACK and
CHRISTOPHER WALLACE,
c/o Aramark Food and Support
Service Group, Inc.
2400 Market Street
Philadelphia, PA 19103
             Defendants.

                   AMENDED CIVIL ACTION COMPLAINT
           Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 2 of 22




      Plaintiff Cassidy Pyser ("Plaintiff' or "Pyser"), by her undersigned

attorneys, avers as follows in support of the allegations and causes of action set

forth in this Amended Complaint against the named Defendants:

                          INTRODUCTORY STATEMENT

      1.      Plaintiff brings this action to redress claims arising from the actions

and inactions effected by the Defendants individually and in concert to deprive

her of her common law and constitutional rights in connection with her

attendance as a fully matriculated student for two years at Kutztown University

("Defendant Kutztown" or the "University") located in Kutztown, Pennsylvania.

      2.        More specifically, the following paragraphs document that after

Defendant Kutztown fraudulently induced Plaintiff to attend and reside at the

University by promising a safe educational and residential environment, the

Defendants, individually and collectively directly created the danger that

allowed Plaintiff to be the victim of outrageous and uncorrected anti-Semitic

acts and behaviors that caused her great emotional harm and required her to

leave her studies at Kutztown University before the start of her third year.

Moreover, Defendant Kutztown and its named individual employees caused the

danger and, in turn, the harm that was reasonably foreseeable caused to

Plaintiff, who as an individual of the Jewish faith was a reasonably foreseeable

victim, acted with culpability that shocks the conscience, and caused the

Plaintiff to be more vulnerable to danger that it created on campus.

      3.       The Defendants' individual and collective conduct formed a

conspiracy that was grossly indifferent to Plaintiffs constitutional and common
                                          2
           Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 3 of 22




law rights and has caused her permanent and irreparable psychological harm,

making a significant compensatory and punitive damages awards appropriate.

                                   THE PARTIES

      4.      Plaintiff Cassidy Pyser is a resident and citizen of the

Commonwealth of Pennsylvania and currently resides at 3228 Ellington Court,

Bensalem, PA 19020.

      5.      At all times relevant to the present Complaint, Plaintiff (born

September 18, 1996) was a fully matriculated student at Kutztown University

from September 2015 through May 201 7.

      6.      Defendant Kutztown is an accredited institution of higher learning

associated with of the Pennsylvania State System of Higher Education

("PASSHE"). Defendant Kutztown's principal place of business is located at

15200 Kutztown Road, Kutztown, PA 19530.

      7.      As reflected on its public website, the University boasts student

enrollment of nearly 9,000 students from across the United States and the

world, almost fifty percent (50%) of whom live in residence halls on the

University campus.

      8.      Kutztown University was founded in 1866 as Keystone Normal

School, became Kutztown State Teachers College in 1928 and Keystone State

College in 1960. It achieved University status in 1983.

      9.      The University publicly professes not to discriminate in educational

opportunity on the basis of, inter alia, religion.


                                           3
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 4 of 22




      10.   While associated with other Universities that are related through

PASHHE, Defendant Kutztown is governed by a Counsel of Trustees ("COT")

consisting of eleven members who set the educational and operational policies

of Defendant Kutztown.

      11.   On information, knowledge and belief, Defendant Kutztown is

largely and independently supported by the tuition payments of its students

that, like other institutions of higher learning associated with PASHHE, are

determined by the Kutztown COT in accordance with, inter alia, its geographical

location.

      12.   On information, knowledge and belief, the COT of Defendant

Kutztown has the power to and does solicit monies from alumni and other

donor sources to fund its operations and maintains accounts separate and

apart from the funds of other PASHHE institutions to hold such funding.

      13.   On information, knowledge and belief, the debts and obligations of

Defendant Kutztown, including contractual and other claims brought against it

are binding on that entity and do not constitute claims against the

Commonwealth of Pennsylvania without the voluntary agreement of the state to

accept such obligations.

      14.   While at all times applicable to the present Amended Complaint,

Defendant Kutztown was acting under the color of law, the Defendant Kutztown

and the named individual employees of Defendant Kutztown acting in their

individual capacities (Melissa Vanderpool, Desiree Reasoner, Jesus Peiia, and

the unidentified police officers) are not actors entitled to statutory protections
                                         4
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 5 of 22




and immunities extended to actual departments and agencies of the

Commonwealth of Pennsylvania.

      15.    Defendant Aramark Educational Services LLC ("Aramark") 1 is a

company incorporated and operating under the laws of the Commonwealth of

Pennsylvania with a principal place of business located at 2400 Market Street,

Philadelphia, PA 19103.

      16.    At all times applicable to the present matter, Aramark provided food

and dining services to students in the University's several dining halls at a fee

paid by each of the students participating, a function that traditionally is

provided by a governmental actor, thereby rendering Aramark a governmental

actor for all purposes related to the allegations in the present Amended

Complaint.

      17.    Defendants Melissa Vanderpool ("Vanderpool") (Assistant Director of

Residence), Desiree Reasoner ("Reasoner") (Director of Residence Life), Jesus

Pefia ("Pefia") (Deputy to University President Kenneth S. Hankinson for

compliance and equity and legal affairs), and the yet unidentified John Doe

Campus Security Police Officers ("Police Officers") are all residents and citizens

of the Commonwealth of Pennsylvania employed by the Defendant Kutztown

University in the capacities noted above.




1By Stipulation entered in the Philadelphia Court of Common Pleas before removal, the
proper Aramark defendant is Aramark Educational Services, LLC. A separate
Stipulation to allow the appropriate amendment to the caption will be shortly filed in
this Court.
                                           5
           Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 6 of 22




         18.   At all times relevant to the present Complaint, each of them were

acting in their individual capacities under the color of law at Kutztown

University, 15200 Kutztown Road, Kutztown, PA 19530 and were responsible

for the safety of the students attending and living at the University.

         19.   Defendants Paul Mack ("Mack") (Aramark Resident Director) and

Christopher Wallace ("Wallace") (Aramark Director of Operations) are residents

and citizens of the Commonwealth of Pennsylvania who, at all times relevant to

the present Complaint, worked out of the local office of Aramark located at

15200 Kutztown Road, Kutztown, PA 19530.

         20.   At all times relevant to the present Complaint, Defendants Mack

and Wallace were acting as supervisory and policy-making employees of

Aramark serving and employing University students in the University's dining

halls.

                             VENUE and JURISDICTION

         21.   Venue and jurisdiction are proper in in this Court because

Defendant Kutztown and its individually named employees regularly conduct

business within the geographical boundaries of the Eastern District of

Pennsylvania (including the recruiting of students to attend the University) and

Defendant Aramark maintains its principal place of business therein.

         22.   This Court has jurisdiction to hear and resolve all of Plaintiffs

claims arising from contract and tort actions and actions in accordance with the

Pennsylvania Constitution as set forth herein and can hear and resolve all

issues relating to Plaintiffs claims arising from the constitutional protections
                                           6
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 7 of 22




afforded pursuant to the protections of federal constitutional rights brought

pursuant to the provisions of 42 U.S.C. §1983 in accordance with the governing

terms of 28 U.S.C. §§ 1331 and 1343.

                         RELEVANT FACTUAL HISTORY

      23.   Plaintiff first matriculated as a freshman student the University in

September 2015, intending to seek and secure a four-year college degree.

      24.   Her decision in that regard was based upon the representations

publicly made by the University that it provided to all students a safe

environment to under college studies free from any threats to that well-being

made, inter alia, on the basis of Jewish religious belief.

      25.    Moreover, despite an obligation to do so contractually and pursuant

the federal law known as the Clery Act (formally The Jeanne Clery Disclosure of

Campus Security Policy and Campus Crime Statistics, 20 U.S.C. §1092(f)),

Defendant Kutztown purposely and deliberately created a danger to putative

students of the Jewish faith by not properly advising or giving timely warnings

to incoming Jewish students and their parents in the Annual Campus Security

Reports mandated under the Clery Act that could represent a foreseeable threat

to the safety those students or include in the mandated Annual Campus

Security Reports.

      26.    Specifically, despite the fact that it was identified by the Anti-

Defamation League as having been targeted with another 17 Universities and

colleges by neo-Nazi and other hate groups, the University did not warn that the

campus and its immediate environs had been the target of outside white
                                          7
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 8 of 22




supremacist groups and anti-Semitic postings including the posting of signs

throughout the campus area focused on the preservation of white American

culture and heralding neo-Nazi propaganda.

      27.   The University additionally did not publish that it intended to

abolish a University policy rule against the display of symbols of hate and

permitted by students in their residence hall of symbols of hate against Jews,

including the prominent display of Nazi swastikas and other hate-related

propaganda.

      28.   Those actions by the University were intentionally taken to convince

students that it provided a safe and secure environment that was free from

bigotry based on hatred of Jews and that students following Jewish faith would

not be the target of hate-related speech, threats and actions.

      29.   Those actions were taken solely for the purpose of not curtailing

student admissions and resulting additional tuition monies and in the context

of the social atmosphere of hatred toward followers of the Jewish faith,

constituted actions that shock all decency and morality.

      30.     In fact, despite its knowledge of hate-induced criminal activity, it

affirmatively withheld from the mandated Clery reports for the years preceding

Plaintiffs matriculation all the evidence of such hate-filled activity in or about

the campus.

      31.     If Plaintiff had been made aware of the hate-related activity on the

University campus and in the surrounding community constituting reportable

offences mandated both by the Clery Act as well as Defendant Kutztown's
                                          8
         Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 9 of 22




contractual obligations to its students, she would not have accepted admission

to the University.

       26.   As should have been anticipated by the Kutztown Defendants

promptly following her admission, Plaintiff began experiencing discrimination

on the basis of her Jewish faith, including statements and actions from

roommate Erin Dibble's ("Erin") then-boyfriend.

       27.   Those hateful actions increased and while Erin was still her

roommate, Plaintiff received from Erin text messages that were hateful,

threatening and anti-Semitic. Copies of those messages are attached as Exhibit

"A".

       28.   Additionally Plaintiff found that Erin had smashed her mezuzah, a

Jewish religious symbol usually posted on an entry doorpost that consists of a

piece of parchment called a klaf contained in a decorative case and inscribed

with specific Hebrew verses from the Torah.

       29.   Following those incidents, the hate-filled actions of Erin continued

forcing Plaintiff to move from the dormitory room she shared with Erin and into

the suite occupied by the student Resident Assistant, Allison Seibert ("Seibert")

who was senior at the University.

       30.   Thereafter, through discussions with Plaintiff, Ms. Seibert became

aware of the improper actions of Erin and reported that information on several

occasions to her direct boss Defendant Vanderpool who in turn discussed the

information with Defendant Reasoner.



                                         9
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 10 of 22




      31.       No action was taken by any University employee despite the gravity

of the accusations against Erin.

       32.      Shortly thereafter, Plaintiff attempted to eat at one of the assigned

dining halls, only to be confronted by and refused service by Erin who was

employed as a food server by Defendant Aramark.

       33.      That incident was reported by Plaintiff and a witness to the events

in writing again to Defendants Vanderpool and Reasoner as well as to Aramark

employees, Defendants Mack and Wallace.

       34.      Again no action was taken to resolve the ongoing discrimination or

remove Plaintiff from the apparent dangers created by the defendants

collectively.

       35.      Plaintiff also reported the clearly illegal discriminatory actions that

she was suffering to the unidentified campus police officers and in turn to

security head Jesus Peiia who collectively also took no action to resolve the

serious issues raised by Plaintiffs complaints.

       36.      The problems of racism and bigotry against Jews continued to

escalate and a campus group called Kutztown Resists organized a march of

students, faculty and local residents in response to the ongoing hate-filled Nazi

propaganda posted and distributed on the University Campus targeted at Jews.

       3 7.     Thereafter, Plaintiff was forced to seek and receive psychological

counseling in order to deal with the emotional distress and fear she was

experiencing arising from the continued dangers created by the defendants

collectively.
                                            10
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 11 of 22




      38.      Based upon the complete failure of the Defendants, individually and

collectively, to resolve the created danger of being exposed to the aforesaid the

hate-filled actions and rhetoric causing the danger of which the Defendants

were aware that Plaintiff was a victim, on May 2, 2017 Plaintiff announced and

advised in writing she would not be returning to the University for the fall

semester because of "anti-Semitism".

      39.      Plaintiffs last day at the University was May 27, 2017.

      40.      Since that time, and as a direct result of the psychological harm

caused by the unlawful actions of the defendants collectively in creating the

aforesaid danger, Plaintiff was required to miss the entire next semester of

schooling.

      41.      Thereafter, Plaintiff matriculated as a full time student at another

university where she has experienced great success in her studies and is

scheduled to graduate with honors in the very near future.

      42.      Nevertheless, the actions of Defendants as aforesaid have caused

Plaintiff to sustain harm, including economic damages, deprivation of the

benefit of her bargains, and losses in tuition, as well as great emotional

distress, humiliation and embarrassment.

      43.      The actions of the individual defendant were egregious, were

affected willfully, maliciously, and with wanton disregard for Plaintiffs rights

and were in all respects outrageous, thereby permitting compensation for an

award of punitive damages against the appropriate individuals as cited

hereinafter.
                                           11
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 12 of 22




                                    COUNT I
                              BREACH OF CONTRACT
                     [Against Defendant Kutztown University]

      44.      Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.

      45.      The actions of the University in not providing the implied promise of

a safe environment to Plaintiff constitute an actionable breach of contract.

      44.      As a direct result of that breach, Plaintiff was caused to pay to the

University monies for tuition, room and board, and fees of approximately

$30,000.00 which properly must be returned to her.

      45.      Additionally, Plaintiff has been caused to lose a full semester of

earnings and to expend additional sums in connection with her continuing

educational pursuits that would not have been necessary if she had been able

to continue her education at Kutztown.

                                    COUNT II
                          FRAUD IN THE INDUCEMENT
                     [Against Defendant Kutztown University]

       46.     Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.

       4 7.    Plaintiff was fraudulently induced to matriculate as a student at

Kutztown University by the University's false assurance that she would be

provided with an appropriate environment free of hate and bigotry to complete

her studies.

       49.     Instead, Plaintiff was forced to leave the University based upon the

                                           12
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 13 of 22




oppressive presence of anti-Semitic actions and propaganda.

      50.    As a direct result Plaintiff has sustained harm, including economic

damages, deprivation of the benefits of her bargains, loses in future earnings

and losses in tuition, as well as great emotional distress, humiliation and

embarrassment.

                                 COUNT III
             VIOLATIONS OF THE PENNSYLVANIA CONSTITUTION
                       [Against Kutztown University]

       52.   Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.

       53.   The actions of the University constitute a denial of due process and

equal protection guaranteed by the Constitutions of the United States and the

Commonwealth of Pennsylvania.

       54.   As a direct result Plaintiff has sustained harm, including economic

damages, deprivation of the benefit of her bargains, losses of future earnings

and losses in tuition, as well as great emotional distress, humiliation and

embarrassment.

                             COUNT IV
TORTIOUS INTERFERENCE WITH PLAINTIFF'S IMPLIED CONTRACT WITH
                DEFENDANT KUTZTOWN UNIVERSITY
           (Against Aramark and all Individual Defendants}

       54.   Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.




                                        13
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 14 of 22




      55.    The actions of the Defendants named in this Count were intended

to interfere with Plaintiffs contract with the University to attend as student for a

full four years and gain an appropriate education.

                                 COUNTV
             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                          [Against All Defendants]

      56.    Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.

      57.    Defendants' conduct was all extreme and outrageous and shocks

the moral conscience.

       58    Defendants engaged in this outrageous conduct with the intent of

causing emotional distress to Plaintiff, or in reckless disregard of the probability

of causing emotional distress to Plaintiff.

       59.   As a direct result of Defendants' conduct, Plaintiff has suffered and

will continue to suffer severe damages, including past and future loss of

compensation, physical injuries, extreme mental anguish, severe anxiety,

personal humiliation, painful embarrassment, disruption of her personal life,

and loss of enjoyment of the ordinary pleasures of everyday life.

       60.   Defendants' conduct was willful, wanton, outrageous and done with

a reckless disregard of the rights of Plaintiff and warrants an award of punitive

damages against Aramark and the individual defendants.

                                 COUNT VI
              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                          [Against All Defendants]

       61.    Plaintiff incorporates by reference paragraphs set forth hereinabove
                                         14
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 15 of 22




as if fully set forth in herein.

       62.    Defendants engaged in this conduct negligently causing emotional

distress to Plaintiff in reckless disregard of the probability of causing emotional

distress to Plaintiff.

       63.    As a direct result of Defendants' conduct, Plaintiff has suffered and

will continue to suffer severe damages, including past and future loss of

compensation, physical injuries, extreme mental anguish, severe anxiety,

personal humiliation, painful embarrassment, disruption of her personal life,

and loss of enjoyment of the ordinary pleasures of everyday life.

       64.    The actions of Aramark and the individual Defendants were willful,

wanton, outrageous and done with a reckless disregard of the rights of Plaintiff

and warrant an award of punitive damages.

                                   COUNT VII
                             PROMISSORY ESTOPPEL
                     (Against Defendant Kutztown University}

       65.    Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.

       66.    In Pennsylvania, a claim for promissory estoppel requires three

elements: (1) "the promisor made a promise that he should have reasonably

expected to induce action or forbearance on the part of the promisee"; (2) the

promisee took action or refrained from action in reliance on the promise; and (3)

enforcing the promise is the only way to avoid injustice.

       67.    As described more fully above, Defendant Kutztown University, for

its own benefit and on its own behalf made implied promises and assurances to
                                         15
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 16 of 22




Plaintiff that she would be provided a safe and unbiased environment while

attending and living on the premises of its campus.

      68.    Plaintiff reasonably relied upon these representations and

assurances, to her emotional and economic detriment.

      69.    In accordance with the principles of Pennsylvania law, enforcing

Defendants' promises and paying Plaintiff what she is owed is the only way to

prevent an injustice to her.

                          COUNT VIII
  CONSPIRACY TO VIOLATE CONSTITUTIONAL RIGHTS, 42 U.S.C. §1983
                (Against Aramark and all individual Defendants}

      70.    Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.

      71.    The actions taken by the Defendants named in the Count were the

result of and taken in furtherance of a conspiracy to violate Plaintiffs rights

under the United States Constitution to be free of actions taken against her

because of religious expression.

      WHEREFORE. Plaintiff demands judgment against the several defendants

named herein, jointly and severally as permitted under the several counts set

forth above, including compensatory, consequential and punitive damages

(where the latter is appropriate), attorneys' fees and the costs of litigation.




                                          16
Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 17 of 22



                           SPECTOR GADON ROSEN VINCI P.C.




                           By:   /s/ ~ ~.       t:rt'.W.,
                                 Alan B. Epstein, Esquire
                                 Johan Ashrafzadeh-Kian, Esquire
                                 Pa. Atty. l.D. Nos. 2346/314994
                                 1635 Market Street Seventh Floor
                                 Philadelphia, PA 19103
                                 (215) 241-8888
                                 aepstein@!5grvlaw.com
                                 jkian@!5grvlaw.com


                                 Attorneys for Plaintiff,
                                 Cassidy Pyser




                                 17
Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 18 of 22




Exhibit ''A''
     Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 19 of 22




••                JUL 24, 2016 AT       5~16   PM




•                JUL 24, 2016 ,A,T 5:26 P~JI
                                               Pyser v. Kutztown 000040
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 20 of 22




ripstick                                                                 <D
           How to pick up Jewish chicks




    '




•"                      AUG 2 A 9:06 A


                                                                 Erin


                       AUG

•          Moving in on Wednesday
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 21 of 22




ripstick
                                                               •             CD
           How to protect your watermelon farm




    .




•              Erin this racist shit needs to stop                                -,




           ???
           • • •



             The Jewish joke you sent me the
             other day really upset me
                                                  Pyser v. Kutztown 000042
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 22 of 22



                            CERTIFICATE OF SERVICE

      I, Alan B. Epstein, Esquire certify that the forgoing Civil Action

Complaint has been filed and sent to all registered Counsel for Kutztown

University and Aramark Educational Services, LLC. I further certify that a

copy of the foregoing Amended Complaint will be served on all other

Defendants who are not yet represented but have been served with the original

Complaint filed in the Philadelphia Court of Common Pleas and on counsel for

their Aramark Educational Services, LLC employer pursuant to the applicable

Rules of Civil Procedure.



                                      Is I a&,..,., ~. ~t'Mt,
                                          Alan B. Epstein, Esquire
